PER CURIAM:
Valerie Hester appeals the district court’s order granting the Defendants’ motion to dismiss and dismissing Hester’s complaint without prejudice for failure to properly serve process on the Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hester v. Armstrong, No. 5:07-cv-00458-H (E.D.N.C. June 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED